                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 BUDICAK, INC., BLUE MARLIN
 ARBITRAGE, LLC, and PRIME TRADING,
 LLC, individually and on behalf of all others
 similarly situated,
                                                                      Case No. 2:19-CV-2449-JAR-ADM
                Plaintiffs,

                v.

 LANSING TRADE GROUP, LLC, et al.,

                Defendants.


                                NOTICE OF UNSEALING AND ORDER

       The Court filed today’s Memorandum and Order ruling on Defendant Lansing’s Motion

to Dismiss under seal given the Amended Complaint was filed under seal and the Court relied on

certain redacted information in its discussion and analysis. This status is temporary until the

Court can determine the extent to which the Memorandum and Order should be redacted, if at

all. Federal courts “recognize a general right to inspect and copy public records and documents,

including judicial records and documents.”1 The Court, however, does have “discretionary

power to control and seal, if necessary, records and files in its possession.”2 “In exercising this

discretion, [the court] weigh[s] the interests of the public, which are presumptively paramount,

against those advanced by the parties.”3 “The party seeking to overcome the presumption bears

the burden of showing some significant interest that outweighs the presumption.”4




       1
           Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).
       2
           Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980).
       3
           Id.; United States v. Apperson, 642 F. App’x 892, 899 (10th Cir. 2016).
       4
           Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).
Consistent with these standards, the Court adopts the following procedure:

(1)    The parties shall forthwith meet and confer to determine whether any part of the

       Court’s Memorandum and Order should be redacted under the standards set forth

       above.

(2)    By no later than April 22, 2020, the parties shall jointly file a motion for leave to

       file redacted versions of the Court’s Memorandum and Order, explaining why the

       proposed redactions are necessary, and attaching the proposed redacted version

       for the Court’s review. The parties also shall email copies of the proposed

       Memorandum and Order to ksd_robinson_chambers@ksd.uscourts.gov.

(3)    After reviewing the parties’ motion and proposed Memorandum and Order, the

       Court will rule on the request. If the parties do not file a motion for leave to seal

       as to the Court’s Memorandum and Order as set forth above on or before April

       22, 2020, the Court will unseal the entire Memorandum and Order.

IT IS SO ORDERED.

Dated: March 25, 2020

                                               s/ Julie A. Robinson
                                              JULIE A. ROBINSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                          /




                                         2
